DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 7, 16 are rejected on the ground of nonstatutory double patenting over claims 1, 7 and 15 of U. S. Patent No. 11061542 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Dependent claims 2-6, 8-15. 17-20 are similarly rejected based upon their dependency on the respective rejected independent claims.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1. Instant Application (17/304362)  A system comprising: 

a processor in communication with the data store, wherein the computer-executable instructions, when executed by the processor, configure the processor to perform operations including: 

accessing first data identifying a plurality of segments of consumers of media content, wherein each segment in the plurality of segments corresponds to a characteristic associated with each consumer in the segment; 

accessing second data identifying a plurality of consumers of media content, wherein individual consumers in the plurality of consumers of media content consumed a content item from a specified source at a specified date and time; 





generating a user interface for display, wherein the user interface enables selection of one or more characteristics associated with consumers, and wherein the user interface includes the degree of association between the selected one or more characteristics and one or more content items; and 

causing display of the user interface. 

Claim 7. Instant Application (17/304362) A computer-implemented method comprising: 


obtaining second data identifying a plurality of consumers of content items, wherein individual consumers in the plurality of consumers consumed at least a portion of a content item; 

determining, based at least in part on the plurality of segments of consumers and the plurality of consumers of content items, a degree of association between the characteristic associated with a first segment of consumers and the content item; 

generating a user interface for display, wherein the user interface enables 

causing display of the user interface. 

Claim 16. Instant Application (17/304362) A non-transitory computer-readable medium storing computer-executable instructions that, when executed by a processor, configure the processor to perform operations including: 
determining, based at least in part on first data identifying a plurality of segments of consumers of content items and second data identifying a plurality of consumers of content items, a degree of association 

generating a user interface for display, wherein the user interface enables selection of one or more characteristics associated with consumers of content items, and wherein the user interface includes a degree of association between the selected one or more characteristics associated with each consumer in the individual segments of the plurality of segments and the first content item of the plurality of content items; and 
causing display of the user interface.
Claim 1. (US Patent No. 11061542)  
A system comprising: 

a processor in communication with the data store, wherein the computer-executable instructions, when executed by the processor, configure the processor to perform operations including: 

accessing first data identifying a plurality of segments of viewers, wherein each segment of viewers in the plurality of segments of viewers corresponds to a characteristic associated with each viewer in the segment; 

accessing second data identifying a plurality of viewers of television programs, wherein individual viewers in the plurality of viewers viewed at least a portion of a television program that aired on a specified network at a specified date and time; 



generating a user interface for display, wherein the user interface enables selection of one or more characteristics associated with viewers, and wherein the user interface includes the degree of association between the selected one or more characteristics and one or more television programs; and 

causing display of the user interface. 

Claim 7. (US Patent No. 11061542) A computer-implemented method comprising: 


obtaining second data identifying a plurality of viewers of data items, wherein individual viewers in the plurality of viewers viewed at least a portion of a data item; 

determining, based at least in part on the plurality of segments of viewers and the plurality of viewers of data items, a degree of association between the characteristic associated with a first segment of viewers and the data item; 


generating a user interface for display, wherein the user interface enables 

causing display of the user interface. 


Claim 15. (US Patent No. 11061542) A non-transitory computer-readable medium storing computer-executable instructions that, when executed by a processor, configure the processor to perform operations including: 

determining, based at least in part on first data identifying a plurality of segments of viewers and second data identifying a plurality of viewers of data items, a degree of association between 

generating a first user interface for display, wherein the user interface enables selection of one or more characteristics associated with viewers, and wherein the first user interface includes a degree of association between the selected one or more characteristics associated with each viewer in the individual segments of the plurality of segments of viewers and the first data item of the plurality of data items; and 


causing display of the first user interface. 



	Thus, the claims being examined are merely broader than the claim patented before, and therefore the claims are not patentably distinct (See In re Goodman).


Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173